Citation Nr: 1242157	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a right knee injury.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for headaches, to include as secondary to diabetes mellitus, type II.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active duty from January 1974 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran and his spouse testified at a hearing in August 2012 before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  During the hearing the Veteran submitted a waiver of RO consideration of all the evidence received since the April 2009 supplemental statement of the case.  38 C.F.R. §§ 20.800, 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence.

In May 2011, the Veteran claimed entitlement to an increased rating for his lumbosacral strain and service connection for degenerative arthritis of the entire body.  Additionally, in a December 2011 communication, the Veteran claimed entitlement to service connection for a bilateral arm disorder.  Finally, in a February 2012 statement, he claimed entitlement to service connection for sleep apnea.  Therefore, these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board recognizes that the Veteran originally claimed entitlement to service connection for PTSD; however, the record shows an additional diagnosis of major depressive disorder.  In this regard, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

As an initial matter, the Board finds that a remand is necessary to obtain outstanding records.  In this regard, the Veteran testified at his Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits for his right and left knees, diabetes, and hypertension.  Unfortunately, it does not appear that a complete record of his SSA records has been obtained.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

The Veteran also testified that he was initially diagnosed with diabetes and hypertension within one month from separation from service in April 1989, and received treatment for these disorders from the Winston-Salem, North Carolina, and Norfolk, Virginia, VA Medical Centers (VAMC).  It appears that records from the Winston-Salem VAMC dated in January 1988 and September 1988 have been associated with the claims file; however, these records were received in connection with his initial claim of entitlement to service connection for a right knee disorder.  The Veteran's claims file is void of VAMC records dated from September 1988 until February 2003.  The Veteran also testified he received treatment at the Norfolk Naval Hospital for his diabetes following his military service, but these records are not in the claims file.  Finally, the Veteran testified that he continues to receive treatment for all of the claimed disorders at the New Orleans and Bogalusa, Louisiana, VAMCs.  Therefore, all of the Veteran's VA treatment records from such VAMCs and the Norfolk Naval Hospital, dating from September 1988 to the present, must be associated with the claims file.     

Finally, the Veteran also provided VA Form 21-4142, Authorization and Consent to Release Information Forms for treatment received at various correctional facilities since 2004.  Therefore, VA must also make reasonable attempts to obtain these records.  

The Board further finds that the Veteran should be afforded a contemporaneous VA examination so as to determine the current nature and severity of his right knee disability.  In this regard, such service-connected disability was last examined for VA compensation purposes in June 2004, over 8 years ago.  Since that time, the Veteran has continued to receive treatment for this disability, both during his time while incarcerated at various correctional institutes and following his release in September 2011 at VA Medical Centers in New Orleans and Bogalusa, Louisiana.  The Veteran also received injections in his knees in June 2012 at the New Orleans VA Medical Center.  Additionally, the Veteran and his spouse both testified during his August 2012 hearing that this disability has worsened since the June 2004 VA examination.  The Veteran's reported symptoms include limitation of motion, popping, muscle atrophy, swelling, lateral instability, weakness, and pain.  Therefore, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran claims he is entitled to service connection for diabetes mellitus, type II, under several theories of entitlement.  First, he alleges he was exposed to herbicides while unloading vehicles from airplanes that were returning from Vietnam, and is therefore entitled to presumptive service connection.  In the alternative, he claims it is directly attributable to his military service since he stated he was tired and thirsty, symptoms commonly associated with diabetes mellitus, during service.  During his August 2012 Board hearing, he also stated he was diagnosed with diabetes within one month of separation for service in 1989.  

Here, the available VA treatment records, dating from February 2003 to August 2012, indicate the Veteran has a current diagnosis of diabetes mellitus.  As such, the AOJ should attempt to verify his exposure to herbicides while he was stationed at Fort Sill, Oklahoma, from July 1974 to May 1977 as documented in his service personnel records from any appropriate source, to include the U.S. Army & Joint Services Records Research Center (JSRRC). 

Additionally, as stated, the Veteran testified he began experiencing symptoms commonly associated with diabetes in service, such as feeling tired and thirsty.  Therefore, a medical nexus opinion is needed to determine the etiology of this disorder, specifically whether it originated during his military service, manifested within one year after separation, or is otherwise related to his military service.     

The claim of service connection for hypertension is also based on several theories of entitlement.  The Veteran testified that, while he was stationed at Fort Bliss, he suffered from nosebleeds, dizziness, sweating, and thirst in 1988.  When he went to sick call, the treating physician took his blood pressure and stated it was "sky high," and he was prescribed blood pressure medication.  He claims that he has continuously taken blood pressure medication since that time.  Alternatively, the Veteran asserts his diabetes caused or aggravated his hypertension.  Therefore, a medical nexus opinion is needed to determine the etiology of the Veteran's hypertension, specifically whether it originated during his military service, manifested within one year after separation, may have been caused or aggravated by diabetes (in the event service connection is established for diabetes), or is otherwise related to his military service.     

Concerning the Veteran's claims for a left knee disorder and bilateral foot disorder, characterized by numbness and tingling, he alleges these disorders are both directly due to his military service, or caused or aggravated by his already service-connected right knee disorder, and diabetes, respectively.  In this regard, the Veteran claims that his left knee disorder is directly attributable to service, or caused or aggravated by his service-connected right knee disability.  As for his bilateral foot disorder, the Veteran testified he suffered from blisters in service due to his boots.  He also testified that he believes the numbness and tingling sensations are due to his diabetes.  

Relevant to the Veteran's claimed headaches, he alleges he fell off the back of a truck in-service and hit his head, which is the same injury that caused his right knee disability.  He testified that since that injury, he has experienced headaches on a consistent basis and takes pain medications.  In the alternative, the Veteran claims that he has headaches as the result of his diabetes mellitus. 

A May 2012 VA treatment record indicates the Veteran currently has osteoarthritis of the left knee.  However, the Board notes that the evidence of record does not indicate the Veteran has ever been specifically diagnosed with either headaches or bilateral foot disorder.  However, a November 2003 VA treatment record indicates the Veteran reported "stinging feet" and was provided with diabetic shoe inserts.  A more recent May 2012 VA treatment record also indicates the existence of diabetic neuropathies, but does not indicate which extremities are affected.  Moreover, the Veteran is competent to describe the onset of headaches and stinging/tingling/numbness in his feet.  

Therefore, the Veteran should be scheduled for a VA examination to determine the nature of his left knee disorder, bilateral foot disorder, and headaches and whether such are related to his military service or caused or aggravated by a service-connected disability.   

Finally, the Veteran claims he is entitled to service connection for an acquired psychiatric disorder, to include depression and PTSD.  In various statements submitted throughout the course of his appeal, including testimony provided during the August 2012 hearing, the Veteran states he was placed on a burial detail for deceased soldiers returning from Vietnam.  As a result of this detail, he saw a lot of dead bodies.  The Veteran also claims to have witnessed the deaths of two fellow soldiers, whom he identified by name, and were killed at Fort Still, Oklahoma in 1974.  Additionally, the Veteran stated he witnessed the death of a friend and fellow soldier in April 1977 when he was run over by car.  

The Board notes that in the February 2008 statement of the case, the AOJ determined that the evidence submitted by the Veteran did not provide sufficient information as to specific names, places, or dates along with unit assignments for which the reported stressors could be researched and verified.  In light of the fact that the Veteran has, in fact, identified by last name the soldiers who were killed and, regarding the incident in Germany identified a month and year-April 1977-at his August 2012 VA hearing, the Board finds that a remand is required in order to conduct the research necessary to determine whether the alleged stressors occurred.  In this regard, the AOJ should attempt to verify such alleged stressors with any appropriate source, to include JSRRC. 

After such research has been concluded, the AOJ should schedule the Veteran for an examination to determine the etiology of his acquired psychiatric disorder, to include PTSD.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Thereafter, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  If these incidents are incapable of independent verification, the examiner should also indicate whether they would satisfy the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of a traumatic event.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current acquired psychiatric disorders, other than PTSD, are otherwise related to the Veteran's military service, to include as a result of the alleged stressors discussed above. 

Finally, while on remand, the Veteran should also be provided with proper VCAA notice with respect to the secondary aspect of his claims for service connection for hypertension, a left knee disorder, bilateral foot disorder, and headaches.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for hypertension, a left leg disorder, bilateral foot disorder, and headaches on a secondary basis. 

2.  Obtain the Veteran's VA treatment records from VA Medical Centers in Winston-Salem, North Carolina, and Norfolk, Virginia, dated from September 1988 to the present.  Additionally, obtain his more recent treatment records (dated since August 2012) from VA Medical Centers in New Orleans and Bogalusa, Louisiana.  Finally, obtain any medical records from the Norfolk Naval Hospital, in Norfolk, Virginia.  All records obtained should be associated with the claims folder, either physically or electronically in his virtual VA folder.  

Additionally, after obtaining any necessary authorization from the Veteran, obtain any medical records from the St. Tammany Parish Jail, dated from 2004 to 2006; Forcht Wade Correctional Center, dated from 2007 to 2010; and from ALC jail, dated from January 2010 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(c)(e). 

3.  Obtain the Veteran's SSA disability records, including all medical records that formed the basis of any decision rendered by that agency.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Contact JSRRC or any appropriate source in order to determine whether the Veteran was exposed to herbicides during the course of his duties of loading and unloading planes that he alleged were returning from Vietnam while he was stationed at Fort Sill, Oklahoma, from July 1974 to May 1977 as documented in his service personnel records.  Any response should be documented in the claims file.

5.  The AOJ should attempt to verify the Veteran's alleged stressors regarding two deaths of soldiers while he was stationed at Fort Bliss in 1974; a death of a fellow soldier in April 1979, while he was stationed in Germany; and, exposure to dead bodies while on burial detail, with any appropriate source, to include JRSSC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors.  Any response should be documented in the claims file.

6.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right knee disability as well as the nature and etiology of his left knee disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

All necessary tests, including X-rays if indicated, should be performed.

Right knee disability.  The examiner should identify and describe in detail the nature and severity of all current manifestations to the Veteran's service-connected right knee disability.

The examiner should identify any orthopedic and neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should report the range of motion of the right knee, in degrees.  The examiner should also specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

Left knee disorder.  The VA examiner should diagnose all left knee disorders found to be present.  Thereafter, for each diagnosed left knee disorder, he or she should provide an opinion as to whether it is as least as likely as not that such is related to his military service.  

The examiner should also offer an opinion as to whether each diagnosed left knee disorder is caused or aggravated by the Veteran's service-connected right knee disability.     

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his left knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his diabetes mellitus, hypertension, bilateral foot disorder, and headaches.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Diabetes mellitus.  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  In this regard, the examiner should consider the Veteran's allegation that he was tired and thirsty during service.  

The examiner should also opine as to whether diabetes mellitus manifested within one year of the Veteran's service discharge in April 1989 and, if so, to describe the manifestations.  

Hypertension.  The examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  In this regard, the examiner should consider the Veteran's allegation that he suffered from nosebleeds, dizziness, sweatiness, and thirst while stationed at Fort Bliss in 1988.  

The examiner should also opine as to whether hypertension manifested within one year of the Veteran's service discharge in April 1989 and, if so, to describe the manifestations.  

The examiner is also asked to offer an opinion as to whether the Veteran's hypertension is caused or aggravated by his diabetes mellitus.  

Bilateral foot disorder.  The examiner should diagnose all bilateral foot disorders found to be present.  Thereafter, for each diagnosed bilateral foot disorder, he or she should provide an opinion as to whether it is as least as likely as not that such is related to his military service, to include his reports of blisters during service.  

The examiner should also offer an opinion as to whether each diagnosed bilateral foot disorder is caused or aggravated by the Veteran's diabetes mellitus. 

Headaches.  The examiner should indicate whether the Veteran currently has headaches.  Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that his headaches are related to his military service, to include the in-service fall that resulted in the Veteran's right knee disability.  

The examiner should also offer an opinion as to whether the Veteran's headaches are caused or aggravated by his diabetes mellitus. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  After all outstanding records have been associated with the claims file and a response regarding the verification of his stressors has been received, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether the Veteran's claimed stressors have been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the claims file in order to determine whether the Veteran's claimed stressors have been verified by the AOJ.  If the stressors are incapable of independent verification, the examiner should also indicate whether the alleged stressors would satisfy the DSM-IV's criteria of a traumatic event.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the alleged stressors regarding two deaths of soldiers while he was stationed at Fort Bliss in 1974; a death of a fellow soldier in April 1979, while he was stationed in Germany; and, exposure to dead bodies while on burial detail.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


